Title: From George Washington to John Greenwood, 7 December 1798
From: Washington, George
To: Greenwood, John

 

Sir,
Philadelphia 7th Decr 1798

What you sent me last answer exceedingly well; and I send the first to be altered & made like them, if you can.
Your recollection of these—with the directions and observations contained in my two last letters—the latter especially—supercedes the necessity of being particular in this.
I will however just remark that the great error in those (now returned to you) is, that the upper teeth & bars do not fall back enough thus [sketch] but stand more upright so [sketch (a)] by which means the bar at (a) shoots beyond the gums and not only forces the lip out just under the nose, but by not having its proper place to rest upon frets, & makes that part very sore.
I shall add no more than to request you will be so good as to let me have them as soon as you conveniently can; altered or not altered. Direct for me at this place, or at Mount Vernon, as it is not likely I shall be here more than two or three days longer.
I thank you very much for your obliging attention to my requests—and am Sir With esteem & regard Yr very Hble Servt

Go: Washington


P.S. I am willing & ready to pay what ever you may charge me.

